Name: Council Implementing Regulation (EU) NoÃ 1169/2012 of 10Ã December 2012 implementing Article 2(3) of Regulation (EC) NoÃ 2580/2001 on specific restrictive measures directed against certain persons and entities with a view to combating terrorism and repealing Implementing Regulation (EU) NoÃ 542/2012
 Type: Implementing Regulation
 Subject Matter: international affairs;  politics and public safety;  social affairs
 Date Published: nan

 11.12.2012 EN Official Journal of the European Union L 337/2 COUNCIL IMPLEMENTING REGULATION (EU) No 1169/2012 of 10 December 2012 implementing Article 2(3) of Regulation (EC) No 2580/2001 on specific restrictive measures directed against certain persons and entities with a view to combating terrorism and repealing Implementing Regulation (EU) No 542/2012 THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 2580/2001 of 27 December 2001 on specific restrictive measures directed against certain persons and entities with a view to combating terrorism (1), and in particular Article 2(3) thereof, Whereas: (1) On 25 June 2012, the Council adopted Implementing Regulation (EU) No 542/2012 (2) implementing Article 2(3) of Regulation (EC) No 2580/2001, establishing an updated list of persons, groups and entities to which Regulation (EC) No 2580/2001 applies. (2) The Council has provided all the persons, groups and entities for which it was practically possible with statements of reasons explaining why they were listed in Implementing Regulation (EU) No 542/2012. (3) By way of a notice published in the Official Journal of the European Union, the Council informed the persons, groups and entities listed in Implementing Regulation (EU) No 542/2012 that it had decided to keep them on the list. The Council also informed the persons, groups and entities concerned that it was possible to request a statement of the Councils reasons for putting them on the list, where one had not already been communicated to them. In the case of certain person and groups, an amended statement of reasons was made available. (4) The Council has carried out a complete review of the list of persons, groups and entities to which Regulation (EC) No 2580/2001 applies, as required by Article 2(3) of that Regulation. When doing so it took account of observations submitted to the Council by those concerned. (5) The Council has concluded that the persons, groups and entities listed in the Annex to this Regulation have been involved in terrorist acts within the meaning of Article 1(2) and (3) of Council Common Position 2001/931/CFSP of 27 December 2001 on the application of specific measures to combat terrorism (3), that a decision has been taken with respect to them by a competent authority within the meaning of Article 1(4) of that Common Position, and that they should continue to be subject to the specific restrictive measures provided for in Regulation (EC) No 2580/2001. (6) The list of the persons, groups and entities to which Regulation (EC) No 2580/2001 applies should be updated accordingly and Implementing Regulation (EU) No 542/2012 should be repealed, HAS ADOPTED THIS REGULATION: Article 1 The list provided for in Article 2(3) of Regulation (EC) No 2580/2001 is replaced by the list set out in the Annex to this Regulation. Article 2 Implementing Regulation (EU) No 542/2012 is hereby repealed. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 December 2012. For the Council The President C. ASHTON (1) OJ L 344, 28.12.2001, p. 70. (2) OJ L 165, 26.6.2012, p. 12. (3) OJ L 344, 28.12.2001, p. 93. ANNEX LIST OF PERSONS, GROUPS AND ENTITIES REFERRED TO IN ARTICLE 1 1. PERSONS 1. ABDOLLAHI Hamed (a.k.a. Mustafa Abdullahi), born 11.8.1960 in Iran. Passport: D9004878 2. AL-NASSER, Abdelkarim Hussein Mohamed, born in Al Ihsa (Saudi Arabia), citizen of Saudi Arabia 3. AL YACOUB, Ibrahim Salih Mohammed, born 16.10.1966 in Tarut (Saudi Arabia), citizen of Saudi Arabia 4. ARBABSIAR Manssor (a.k.a. Mansour Arbabsiar), born March 6 or 15, 1955 in Iran. Iranian and US national. Passport: C2002515 (Iran); Passport: 477845448 (USA). National ID no.: 07442833, expiry date 15.3.2016 (USA driving licence) 5. BOUYERI, Mohammed (a.k.a. Abu ZUBAIR, a.k.a. SOBIAR, a.k.a. Abu ZOUBAIR), born 8.3.1978 in Amsterdam (The Netherlands)  member of the Hofstadgroep 6. FAHAS, Sofiane Yacine, born 10.9.1971 in Algiers (Algeria)  member of al-Takfir and al-Hijra 7. IZZ-AL-DIN, Hasan (a.k.a. GARBAYA, Ahmed, a.k.a. SA-ID, a.k.a. SALWWAN, Samir), Lebanon, born 1963 in Lebanon, citizen of Lebanon 8. MOHAMMED, Khalid Shaikh (a.k.a. ALI, Salem, a.k.a. BIN KHALID, Fahd Bin Adballah, a.k.a. HENIN, Ashraf Refaat Nabith, a.k.a. WADOOD, Khalid Adbul), born 14.4.1965 or 1.3.1964 in Pakistan, passport No 488555 9. SHAHLAI Abdul Reza (a.k.a. Abdol Reza Shala'i, a.k.a. Abd-al Reza Shalai, a.k.a. Abdorreza Shahlai, a.k.a. Abdolreza Shahla'i, a.k.a. Abdul-Reza Shahlaee, a.k.a. Hajj Yusef, a.k.a. Haji Yusif, a.k.a. Hajji Yasir, a.k.a. Hajji Yusif, a.k.a.Yusuf Abu-al-Karkh), born circa 1957 in Iran. Addresses: (1) Kermanshah, Iran, (2) Mehran Military Base, Ilam Province, Iran 10. SHAKURI Ali Gholam, born circa 1965 in Tehran, Iran 11. SOLEIMANI Qasem (a.k.a. Ghasem Soleymani, a.k.a. Qasmi Sulayman, a.k.a. Qasem Soleymani, a.k.a. Qasem Solaimani, a.k.a. Qasem Salimani, a.k.a. Qasem Solemani, a.k.a. Qasem Sulaimani, a.k.a. Qasem Sulemani), born 11.3.1957 in Iran. Iranian national. Passport: 008827 (Iran Diplomatic), issued 1999. Title: Major General 2. GROUPS AND ENTITIES 1. Abu Nidal Organisation  ANO (a.k.a. Fatah Revolutionary Council, a.k.a. Arab Revolutionary Brigades, a.k.a. Black September, a.k.a. Revolutionary Organisation of Socialist Muslims) 2. Al-Aqsa Martyrs Brigade 3. Al-Aqsa e.V. 4. Al-Takfir and Al-Hijra 5. Babbar Khalsa 6. Communist Party of the Philippines, including New Peoples Army  NPA, Philippines 7. Gama'a al-Islamiyya (a.k.a. Al-Gama'a al-Islamiyya) (Islamic Group  IG) 8. Ã °slami BÃ ¼yÃ ¼k DoÃ u AkÃ ±ncÃ ±lar Cephesi  IBDA-C (Great Islamic Eastern Warriors Front) 9. Hamas, including Hamas-Izz al-Din al-Qassem 10. Hizbul Mujahideen  HM 11. Hofstadgroep 12. Holy Land Foundation for Relief and Development 13. International Sikh Youth Federation  ISYF 14. Khalistan Zindabad Force  KZF 15. Kurdistan Workers Party  PKK, (a.k.a. KADEK, a.k.a. KONGRA-GEL) 16. Liberation Tigers of Tamil Eelam  LTTE 17. EjÃ ©rcito de LiberaciÃ ³n Nacional (National Liberation Army) 18. Palestinian Islamic Jihad  PIJ 19. Popular Front for the Liberation of Palestine  PFLP 20. Popular Front for the Liberation of Palestine  General Command (a.k.a. PFLP  General Command) 21. Fuerzas armadas revolucionarias de Colombia  FARC (Revolutionary Armed Forces of Colombia) 22. Devrimci Halk KurtuluÃ Partisi-Cephesi  DHKP/C (a.k.a. Devrimci Sol (Revolutionary Left), a.k.a. Dev Sol) (Revolutionary Peoples Liberation Army/Front/Party) 23. Sendero Luminoso  SL (Shining Path) 24. Stichting Al Aqsa (a.k.a. Stichting Al Aqsa Nederland, a.k.a. Al Aqsa Nederland) 25. Teyrbazen Azadiya Kurdistan  TAK (a.k.a. Kurdistan Freedom Falcons, a.k.a. Kurdistan Freedom Hawks)